Citation Nr: 0009480	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for a lung disorder, to 
include pulmonary tuberculosis (PTB). 














INTRODUCTION

The veteran served on active duty from July 1952 to April 
1956. This appeal arises from a February 1996 decision by the 
Detroit VA Regional Office. The case was initially before the 
Board in May 1997, at which time it was remanded for 
development.


FINDING OF FACT

PTB as likely as not had its onset during the veteran's 
period of active duty.


CONCLUSION OF LAW

PTB was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to the remand by the Board, the veteran was examined 
by a VA pulmonologist in December 1997. In his report dated 
the following month, the VA physician indicated that he had 
reviewed the veteran's chart, correspondence and records. It 
was his conclusion that the veteran had suffered open 
tuberculosis as a result of a breakdown of a partially healed 
primary lesion which itself was acquired either during the 
years of active duty or prior to service. He added that the 
question of whether this infection, the primary tuberculous 
infection, was incurred during his military service or some 
period prior to it was not answerable owing to the wide 
variation of human response to primary tuberculous infection.  
This opinion by the VA pulmonary specialist leaves the matter 
at issue it equipoise. Consequently, resolving the benefit of 
the doubt in the veteran's favor, service connection for PTB, 
status post left pneumonectomy, is warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303. 


ORDER

Service connection for PTB, status post left pneumonectomy, 
is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

